Exhibit 10.1

SEPARATION AGREEMENT & RELEASE

 

MUST BE RECEIVED BY Mark W. Krivoruchka, HUMAN RESOURCES DEPARTMENT, ON OR
BEFORE June 6, 2003, by 4:30 p.m. C.S.T.

 

     TO BE COMPLETED BY                               Only

(a)

   RECEIVED                                                    Date            
Initials                        

 

In consideration for the benefits listed in the document entitled, “Separation
Benefits—May 20, 2003” and attached to this Separation Agreement & Release, I,
Keith G. Minton, voluntarily agree as follows:

 

1.   I, on behalf of myself, heirs, administrators, assigns and successors,
release the Parties Released (as defined in paragraph 4) from any and all
liability whatsoever for all claims, demands, and causes of action of every
nature affecting me, which I may have or ever claim to have arising out of my
employment by The Hoover Company, The Hoover Company (Sales), Maytag
Corporation, its divisions, companies and subsidiaries (collectively referred to
as the “Company”) including, but not limited to my recruitment, selection,
retention, payment of compensation, employee benefits or retirement, with the
exception of:

 

  (a)   My rights under the Maytag Corporation Employees Retirement Plan and
Salary Savings Plan (including E.S.O.P.), which have accrued through the end of
my employment with the Company; and

 

  (b)   Rights or claims that arise after the date this Separation Agreement and
Release (“Release”) is signed or rights that cannot be waived by law.

 

2.   Without limiting the generality of Section 1, I release the Parties
Released from all claims, demands, and causes of action which were or could have
been asserted under any legal theory, statute or common law whatsoever,
including, but not limited to, breach of any express or implied contract
(whether intentional or otherwise); tort (whether negligent, reckless,
intentional or otherwise); violation of public policy; violation of any federal,
state or local law, regulation or ordinance (including, but not limited to, the
Civil Rights Acts of 1866, 1870, and 1871, as amended; Title VII of the Civil
Rights Act of 1964, as amended; the Fair Labor Standards Act; the Equal Pay Act
of 1963, as amended; Executive Order 11246; the Americans with Disabilities Act
of 1990, as amended; the Employee Retirement Income Security Act of 1974, as
amended; the Worker Adjustment and Retraining Notification Act of 1988, as
amended; the Family and Medical Leave Act of 1993, as amended; all state and
local civil rights or other employment-related laws of the state of my
residence, the state and local civil rights laws of Iowa, the location of Maytag
Corporation headquarters; and any other United States federal, state or local
laws.

 

3.   Without limiting the generality of Section 1, I also release the Parties
Released from all claims, demands, and causes of action which could have been
asserted under the Age Discrimination in Employment Act (“ADEA”) of 1967, as
amended, I warrant that I have been advised to consult with an attorney prior to
executing this Release and that this Agreement represents my knowing and
voluntary waiver of all claims that might arise under the ADEA through and
including the date this Separation Agreement & Release is executed.



--------------------------------------------------------------------------------

4.   The Parties Released are the Company; its predecessors, successors,
divisions, subsidiaries, committees, affiliates, and parent corporations; the
insurers, administrators, trustees and fiduciaries of any employee benefit plan
maintained by or on behalf of any of the foregoing; the officers, directors,
employees and agents of any of the foregoing; and all other persons, firms and
corporations acting on behalf of or on instructions from the Company.

 

5.   Without limiting the generality of Section 1, I understand and agree that I
am waiving my right to all relief based on any claim of any type whatsoever
arising out of or related to my employment or separation from employment with
the Parties Released. If any claim is made by me or someone on my behalf with a
state, federal or local civil rights agency such as the Equal Employment
Opportunity Commission (“EEOC”), I agree to indemnify the Parties Released for
any monies I (or the EEOC on my behalf) receive as a result of such claim.

 

6.   Without limiting the generality of Section 1, I acknowledge and agree that
my release of claims extends to any claims which I may have against the Parties
Released for attorney’s fees, expenses and court costs (if any). I acknowledge
that I am solely responsible for paying my attorney’s fees, expenses and court
costs (if any).

 

7.   Without limiting the generality of Section 1, I understand and agree that
my release extends to all claims which I do not know or suspect to exist in my
favor and which, if known at the time of executing this Separation Agreement &
Release, may have materially affected this settlement with the Parties Released.

 

8.   I have previously received:

 

“Description of the Retirement Enhancement Program” memo

“Personalized Statement for the Retirement Enhancement Program”

Attachment A to Separation Agreement & Release

Attachment B to Separation Agreement & Release

 

B. CONFIDENTIALITY AND COOPERATION

 

As additional consideration for the benefits which I will receive in accordance
with the terms and conditions of this agreement, I agree to not disclose, use,
publish, or authorize anyone else to disclose, use or publish, any confidential
or secret technical or non-technical business information pertaining to the
Company, including any of their operations, without the express written consent
of the Company. I further agree to immediately return to the Company, unless
otherwise agreed in writing, all confidential information and documents in
whatever media or form in my possession or under my control. Confidential
Information includes, but is not limited to, short and long-range plans, product
design and development plans, pricing and marketing strategies, promotional
programs, manufacturing equipment and processes, sales and distribution
networks, organization structure and personnel, and proprietary or confidential
information of third parties which is protected by non-disclosure agreements
between the Company and any third party.

 

I further agree that the terms and provisions of this Agreement are
confidential, as well as the circumstances and discussion leading to this
Agreement, and shall not be communicated in any manner to any person except to
my spouse, attorney, tax advisor(s) or as required by court order. My spouse,
attorney, and tax advisor will be advised that these matters are confidential as
well. I will make myself available, as may be requested, at mutually convenient
times and places with respect to pending and future business or legal matters,
arbitrations, governmental investigations, or other dispute resolutions relating
to matters that arose during my employment. I will be reimbursed for all
reasonable



--------------------------------------------------------------------------------

out-of-pocket expenses and costs I may incur as a result of providing this
assistance, upon receipt of proper documentation.

 

C. NON-COMPETE

 

Because I am privy to the foregoing Confidential Information and as additional
consideration for the receipt of the benefits outlined in the Attachment, I
agree to not work as an employee, contractor, consultant, or otherwise for any
competitor of the Company in any capacity similar to my employment with the
Company or receive compensation from any such competitor prior to the end of one
year following the end of my employment with the Company, unless the Company
consents to such work in writing, which consent will not be unreasonably
withheld.

 

D. CONCLUSION

 

1.   I understand that execution of this Separation Agreement & Release does not
relieve me of my obligation to honor and to abide by all terms of any prior
agreements with the Company including but not limited to agreements regarding
Confidential Information, trade secrets, copyright, and covenants not to
compete. I understand that any such prior agreements will remain in effect upon
my execution of this Separation Agreement & Release and that this Separation
Agreement & Release only supersedes or replaces such prior agreements to the
extent a provision or provisions herein are inconsistent with such prior
agreements.

 

2.   This Separation Agreement & Release shall be subject to the substantive
laws (without regard to the conflicts of laws provision) of the State of Iowa. I
hereby consent to the personal jurisdiction of any state or federal court within
the same state as the particular Company facility at which I last worked or was
last based. I also hereby waive any rights I may have to challenge the assertion
of personal jurisdiction over me by a court in that forum.

 

3.   In case any portion of this Separation Agreement & Release shall be held to
be invalid or unenforceable, the same are intended to be severable, shall be
construed to be severable, and any such invalidity or unenforceability shall
neither defeat nor impair the remaining provisions of this Separation Agreement
& Release.

 

4.   I agree that neither the existence of this Separation Agreement & Release
nor anything contained in this Separation Agreement & Release shall constitute
an admission of any liability on the part of the Parties Released; any and all
such liability is expressly denied.

 

5.   I HAVE BEEN GIVEN A PERIOD OF FORTY-FIVE DAYS WITHIN WHICH TO CONSIDER THIS
SEPARATION AGREEMENT & RELEASE. I UNDERSTAND THAT I CAN REVOKE THIS AGREEMENT BY
SENDING WRITTEN NOTICE THAT I AM REVOKING MY RELEASE OF CLAIMS TO THE COMPANY’S
HUMAN RESOURCE DEPARTMENT WITHIN SEVEN (7) CALENDAR DAYS AFTER I SUBMIT THIS
SEPARATION AGREEMENT & RELEASE TO THE COMPANY. WRITTEN NOTICE OF REVOCATION MUST
BE RECEIVED BY THE COMPANY’S HUMAN RESOURCES DEPARTMENT WITHIN THE SEVEN (7)
CALENDAR DAY PERIOD. IF I DO NOT REVOKE THIS AGREEMENT IT WILL BE EFFECTIVE IN
FULL AFTER THE SEVEN (7) DAY PERIOD HAS EXPIRED.

 

6.   I AGREE THAT NO REPRESENTATION OF ANY FACT OR OPINION HAS BEEN MADE BY THE
PARTIES RELEASED TO INDUCE ME TO SIGN THIS SEPARATION AGREEMENT & RELEASE,
EXCEPT AS MADE IN THIS SEPARATION AGREEMENT & RELEASE, AND I AGREE THAT THE
PARTIES RELEASED HAVE MADE NO ADMISSIONS OF LIABILITY OF ANY SORT.



--------------------------------------------------------------------------------

I HAVE READ THIS SEPARATION AGREEMENT & RELEASE, I UNDERSTAND ITS TERMS, AND I
FREELY AND VOLUNTARILY SIGN IT. NO ONE HAS MADE ANY PROMISES OR REPRESENTATIONS
TO ME OTHER THAN WHAT IS REFERENCED IN THIS AGREEMENT.

 

THIS AGREEMENT INCLUDES A RELEASE. I ACKNOWLEDGE THAT THE COMPANY IS ADVISING ME
TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS AGREEMENT.

 

Signed this 21st day of May, 2003

/s/ Keith G. Minton

 

Attachment:

 

1.   Separation Benefits Schedule—May 20, 2003



--------------------------------------------------------------------------------

SEPARATION BENEFITS SCHEDULE—May 20, 2003

 

This memorandum contains the terms and conditions under which your employment
with Maytag Corporation will be terminated if you execute the enclosed
Separation Agreement and Release.

 

LAST DAY AT WORK

 

Your assigned responsibilities as an employee of Maytag Corporation will be
discontinued effective May 31, 2003. That date is the effective date of
separation.

 

Retirement Enhancement Program Benefits—You will receive all the benefits under
the Hoover Salaried Employee Retirement Enhancement Program (REP), a program
that was offered to all eligible employees (265 employees) on April 4, 2003.
These benefits are outlined in a memo to you dated April 4, 2003 from Mr.
Schiltz. Based on your salary and years of service (34.9 years), the enhanced
benefit of this Hoover-wide program is $1,912.40 per month, if you choose the
50% Joint and Survivor Annuity. You may choose other equivalent options under
the other payment alternatives as well.

 

Separation Benefits—Within two weeks after receipt of the signed Separation
Agreement and Release, and should you not revoke your decision to sign within
seven days, you will be paid a lump sum of $400,000 which represents an amount
in lieu of base salary, Annual Incentive Compensation and Performance Incentive
Award Plans. This amount will be subject to applicable withholding taxes and
paid out in the following manner: (a) $152,000 in June 2003; (b) $96,000 in
January 2004; and (c) $152,000 in January 2005.

 

Savings/Stock Plans—You will have the opportunity to request disbursement of all
sums from the Maytag Corporation Salary Savings Plan, the Employee Stock
Ownership Plan, the Employee Stock Purchase Plan, the Maytag Deferred
Compensation Plan, or other similar plans (such as the Maytag Stock Option Award
Plan) as applicable under the particular plan requirements. Review these Plans
carefully to determine applicable deadlines.

 

BENEFITS

 

Medical—See the Hoover Salaried Employee Retirement Enhancement Program
regarding medical benefits. In addition, Maytag will pay you a lump sum payment
of 130% of monthly dental COBRA coverage for you and your wife multiplied by
twelve (12) months. If you desire COBRA continuation of dental coverage, it is
your responsibility to apply for COBRA by making the necessary notifications to
the Human Resources Benefits Department and paying the appropriate premiums.
Information will be contained in a letter you will receive from Benefits after
your separation date about how to elect COBRA coverage.

 

Long-Term Disability—Long-Term Disability insurance terminates on your last day
at work.

 

Life Insurance—Your group life insurance will be discontinued effective May 30,
2003. You should contact Ray Benning at 888-244-4947 to review your options with
regard to your Corporate-sponsored life insurance program.

 

Attachment 1

 

Pension—See REP memo.



--------------------------------------------------------------------------------

Vacation—You will also be paid for vacation accrued, but unused, through the
effective date of separation.

 

OTHER PROVISIONS

 

Outplacement Services—Maytag will pay for the services of an outplacement
consulting firm of your choice to assist you in your search for employment.
Maytag will pay reasonable fees charged by the consulting firm, up to $25,000,
payable directly to the consultants.

 

Financial Counseling—Maytag will pay up to $10,000 of fees charged by a
qualified financial consultant. These fees must be incurred no later than
December 31, 2003. These fees may be taxable income to you.

 

Tax Preparation—You will be provided tax preparation service by a firm of your
choice for the year 2003 at Maytag’s expense. This will be taxable income to
you.

 

Consigned Appliances—You may retain the appliances consigned to you under the
Executive Appliance Test Program at no charge.

 

Legal Fee Expenses—Reasonable legal fees incurred in connection with addressing
retirement issues will be paid directly to the provider, up to a maximum of
$7,000.

 

Office—Maytag will provide you an external office with administrative support
for three (3) months following the effective date of your retirement. This
office will be located in the North Canton area, but not at the Hoover offices.
Maytag will reimburse documented office expenses up to a total of $2,000 over a
3-month period, to be concluded by 12/31/03.

 

/s/ Mark W. Krivoruchka

--------------------------------------------------------------------------------

Mark W. Krivoruchka

/s/ Keith G. Minton

--------------------------------------------------------------------------------

Acknowledge/Received—Keith G. Minton